Citation Nr: 0902651	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  03-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for a 
service connected pulmonary disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This issue was previously before the Board in January 2005, 
when entitlement to a compensable evaluation for the 
veteran's service connected pulmonary disability was denied.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In a January 2006 brief to the Court, the veteran's 
representative argued that the Board's decision to deny a 10 
percent evaluation for the veteran's pulmonary disability was 
in error, as the pulmonary function readings clearly 
indicated that such an evaluation was warranted.  The May 
2006 brief from the Secretary of Veterans Affairs agreed with 
this assessment.  

The Court issued a decision in this matter in August 2007.  
The Court noted the Secretary's agreement with the veteran's 
assertion that the evidence supported entitlement to a 10 
percent evaluation for his pulmonary disability.  
Consequently, the Court vacated that portion of the January 
2005 Board decision which addressed the veteran's pulmonary 
disability claim and remanded the issue to the Board for 
further adjudication.  The remaining issues that were 
addressed by the Board in January 2005 were either affirmed, 
dismissed, or where never appealed.  


FINDINGS OF FACT

1.  The parties before the Court apparently misread June 2002 
pulmonary function testing to show that the veteran had an 
FEV-1/FVC of 76 percent of predicted value.  In fact the 
chart reveals that the readings were the predicted reading of 
74 with a post treatment reading of 76.  The percent of 
predicted was not calculated but when calculated is 102 
percent of predicted.

2.  The veteran's pulmonary function testing was interpreted 
as normal and shows a FVC percent of predicted of 113 
percent; a FEV-1 or 115 percent predicted; and, a FEV-1/FVC 
or 102 percent (although this calculation was not made on the 
examination report).  DCLO was 118 percent of predicted.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for 
the veteran's pulmonary disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.97, Code 6699-6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2008).

In a letter dated in August 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested his service 
medical records, and that the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a), (b) (3); 38 C.F.R. § 
3.159(b) (1); VAOPGCPREC 1- 2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran's original claim was for 
entitlement to service connection for a pulmonary disability, 
which was granted.  The current issue before the Board is the 
initial evaluation of the pulmonary disability.  In Dingess 
v. Nicholson, the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In light of the fact that the RO issued the 
veteran the requisite VCAA notice upon receipt of his claim, 
the RO is not required to send another VCAA notice concerning 
the additional issue of the evaluation of his disorders.  See 
also VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a 
notice of disagreement (that raises a new issue) in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

As concerns the duty to assist, the RO obtained the veteran's 
service medical records and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that the veteran's disability has increased in 
severity since the June 2002 examination, such that an 
additional examination would be warranted.  Neither do they 
assert that there is additional evidence to be obtained or an 
unaddressed request for assistance.  All records obtained or 
generated have been associated with the claim file.  The 
Board finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159(c).

Initial Evaluation

The veteran contends that the 10 percent evaluation assigned 
to his pulmonary disability is inadequate to reflect the 
level of impairment it produces.  He argues that the 
pulmonary function readings clearly support a 10 percent 
rating.  As discussed below, the parties before the Court 
apparently misread the pulmonary function test results as a 
percent predicted for FEV-1/FVC was not computed on the June 
2002 examination report, but when computed shows 102 percent 
predicted, confirming the impression that the pulmonary 
function tests were normal.  That was the examiner's recorded 
impression.

For informational purposed, it is noted that as used below 
FVC means forced vital capacity.  FEV-1 is forced expiratory 
volume in 1 second.  DLCO is diffusion capacity of the lung 
for carbon monoxide by the single breath method.  Further, 
post-bronchodilator studies are required when PFT's 
(pulmonary function tests) are done for disability evaluation 
purposes except when the results of the pre-bronchodilator 
PFT's are normal or when the examiner determines that the 
post-bronchodilator studies should not be done and states 
why.  38 C.F.R. § 4.96(d)(4).

Disability evaluations are determined by the use of a 
schedule of ratings and are based on average impairment of 
earning capacity. Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record shows that entitlement to service connection for a 
pulmonary disability was established in a February 2002 
rating decision.  A zero percent evaluation was assigned, 
which remains in effect.  The veteran's disability was 
evaluated by analogy to the rating code for chronic 
obstructive pulmonary disease.  38 C.F.R. §§ 4.20, 4.97, Code 
6699-6604.  

The evidence includes the VA November 2001 general 
examination report, which reflects that the veteran denied 
any history of pulmonary disease.  Physical examination 
revealed his lungs to be clear to auscultation.  The chest x-
ray report, however, interpreted the x-rays as having shown a 
moderate degree of chronic obstructive pulmonary disease, 
with interstitial fibrosis bilaterally, which the examiner 
included in the diagnosis.



A June 19, 2002 VA examination contained the following 
findings from pulmonary function testing:

6/19/02  -  PFTs          PRED          PRE-RX           
%PRED
FVC                             5.88             6.65                   
113
FEV1                            4.39             5.06                   
115
FEV1/FVC                     74                76
FEF25-75%                  4.28              4.17                     
97
PEF                               10.54            12.38                 
117
DLCO                           31.2              36.9                   
118

It is noted that one copy of this report in the claims folder 
is divided between the second and third line, leading to the 
speculation that with the turning of the page the PRE-RX and 
%PRED columns got confused, especially as the %PRED was not 
entered for the FEV1/FVC.

The June 2002 VA respiratory examination report reflects that 
the veteran denied any history of smoking.  He also denied a 
cough, other than when experiencing an episode of sinusitis.  
Pulmonary function testing is as set out above.  The 
veteran's pulmonary function tests were interpreted as 
normal.  June 2002 x-rays were interpreted as not showing any 
interstitial fibrosis.  The examiners rendered a diagnostic 
impression of questionable mild obstructive changes.

Under the rating code for chronic obstructive pulmonary 
disease, a compensable evaluation of 10 percent is allowable 
where pulmonary function tests reflect values of FEV-1 of 71- 
to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent 
or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
DC 6604.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

As noted above, this matter was appealed to the Court.  In 
briefs filed before the Court the parties agreed that a 10 
percent rating was in order as the FEV-1/FVC value of 76 
percent of predicted warranted assignment of such a rating 
under the rating criteria.  This issue was remanded to the 
Board on that basis for readjudication.  The Board was 
instructed to readjudicate the matter, not directed to assign 
any specific rating.

Upon readjudication, as noted above, the June 2002 
examination report, the one herein at issue, did not find a 
FEV-1/FVC of 76 percent of predicted, but rather did not 
compute the percent of predicted for that value.  When it is 
calculated, the percent of predicted was 102 percent, which 
was consistent with the examiner's findings of normal PFTs 
and the veteran's feeling that he was "a pretty healthy 
guy" as reported on that examination report.  These 
findings, along with the others reported on the June 2002 
examination provide no basis for granting an initial 
compensable rating.

Also as noted above, there are at least 2 copies of the June 
2002 examination in the claims folder.  One is divided 
between the column headings and the FEV-1/FVC findings.  It 
is not possible for the Board to ascertain whether both 
copies may have been in the record on appeal.  It is possible 
that with the turning of the page on the divided chart 
report, the parties transposed the columns, leading to the 
finding that a 76 percent of predicted was noted.  In fact, 
as set out, for whatever reason, the examiner did not list 
the percent of predicted for that value.  When calculated it 
reveals normal findings and there is no basis for a 
compensable rating.


ORDER

Entitlement to an initial compensable evaluation for the 
service connected pulmonary disorder is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


